DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2022 has been entered.

RESPONSE TO AMENDMENT
Claims 1-3, 5-14, and 16-20 are pending in the application, claims 11-14 and 16-20 are withdrawn from consideration.  Claims 4 and 15 have been cancelled.
Amendments to the claims 1 and 11, filed on 26 August 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 26 August 2022, regarding the 35 U.S.C. §102 rejections made of record, have been fully considered and are deemed persuasive.  Therefore, the rejections have been withdrawn in view of applicants' arguments and amendments to the claims.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (KR 10-2016-0144912 A).

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:
With Regards to Claim 1:  Instant claim 1 recites --at least one dimension of a first groove of the plurality of grooves which has a larger distance from the first side in the direction is larger than the at least one dimension of a second groove of the plurality of grooves-- on lines 9 to 12; for clarity, recommend correcting this to read as "at least one dimension of a first groove of the plurality of grooves, which has a larger distance from the first side in the direction, is larger than [[the]] at least one dimension of a second groove of the plurality of grooves".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 9:  Instant claim 9 recites --a direction of the row is parallel to a direction extending from the first side of the flexible substrate to the second side of the flexible substrate opposite to the first side-- on lines 2 to 3.  Instant claim 1, from which claim 9 depends, recites --a direction which is parallel to the flexible substrate and extends from a first side of the flexible substrate to a second side of the flexible substrate opposite the first side-- on lines 6 to 8.  In the instant case, the claim is rendered indefinite because it can have two conflicting interpretations: (1) that said "direction" of claim 9 is different from said "direction" of claim 1; or (2) that said "direction" of claim 9 is the same direction as said "direction" of claim 1.  For the purpose of examination, it is the decision of the examiner to treat the claim under the latter interpretation; as such, the limitation will be treated to read as "a direction of the row is parallel to the[[a]] direction extending from the first side of the flexible substrate to the second side of the flexible substrate opposite to the first side".
With Regards to Claim 10:  Instant claim 10 recites --gradually increases in a direction extending from the first side of the flexible substrate to the second side of the flexible substrate opposite to the first side-- on lines 2 to 3.  Instant claim 1, from which claim 10 depends, recites --a direction which is parallel to the flexible substrate and extends from a first side of the flexible substrate to a second side of the flexible substrate opposite the first side-- on lines 6 to 8.  In the instant case, the claim is rendered indefinite because it can have two conflicting interpretations: (1) that said "direction" of claim 10 is different from said "direction" of claim 1; or (2) that said "direction" of claim 10 is the same as said "direction" of claim 1.  For the purpose of examination, it is the decision of the examiner to treat the claim under the latter interpretation; as such, the limitation will be treated to read as "gradually increases in the[[a]] direction extending from the first side of the flexible substrate to the second side of the flexible substrate opposite to the first side".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 206003771 U) in view of Kim et al. (KR 10-2016-0144912 U).
Regarding Claim 1:  Liu discloses a flexible display device (ref. #200 and #500; which is considered equivalent to the claimed "flexible display panel") comprising a flexible substrate (ref. #23 and #53; which is considered equivalent to the claimed "flexible substrate") and a lower protective film (ref. #21 and #61; which is considered equivalent to the claimed "protective film ) disposed on and affixed to the flexible substrate by an adhesive layer (ref. #22), wherein the flexible substrate comprises a hollow area (ref. #28 and #68), and that the hollow area comprises a plurality of through holes (ref. #681; which are considered equivalent to the claimed "plurality of grooves") arranged along a second direction in an equally spaced pattern, the through holes extending entirely through the substrate from one face to the other (figures 2 to 6, [0026], [0030], [0034], [0036], and [0038] of Liu).  Specifically, Liu provides for --a flexible display panel comprising: a flexible substrate; and a protective film located on the flexible substrate, wherein the protective film comprises a plurality of grooves spaced apart from each other, and wherein positions of the grooves correspond to regions of the flexible substrate where display units are not formed, wherein the plurality of grooves are disposed in a direction which is parallel to the flexible substrate and extends from a first side of the flexible substrate to a second side of the flexible substrate opposite to the first side--.
Liu fails to disclose --at least one dimension of a first groove of the plurality of grooves, which has a larger distance from the first side in the direction, is larger than at least one dimension of a second groove of the plurality of grooves which is different from the first groove and has a smaller distance from the first side in the direction--.
Kim discloses a foldable display (ref. #100; which is considered equivalent to the claimed "flexible display") comprising: a display panel (ref. #110) that includes a flexible substrate (ref. #112; which is considered equivalent to the claimed "flexible substrate"); a back plate (ref. #180; which is considered equivalent to the claimed "protective film") comprising optional first and second  step compensation layers (ref. #186 and #188) on opposing sides of the back plate; and that an adhesive layer (not shown) is disposed between and bonds the back plate to the flexible substrate (figure 3, [0049]-[0050], [0090], and [0098]-[0102] of Kim).  Kim also discloses that the back plate can be formed from polyethylene terephthalate (PET) ([0092] of Kim).  Kim further discloses that the back plate comprises a folding region (FR) comprising an opening pattern (ref. #182; which is considered equivalent to the claimed "plurality of grooves") (figure 3 and [0049] of Kim).  It is also disclosed by Kim that the opening pattern comprises a plurality of openings extending through the back plate, and that the openings can be arranged in a variety of patterns: (1) alternating rows in a staggered arrangement with two distinct shapes (figure 5A and [0109]-[0117] of Kim); (2) alternating rows in a staggered arrangement where the distance between rows can decrease from the edge (ED) of the FR to the center (CN) of the FR (figure 8B and [0044] of Kim; and (3) alternating rows in a staggered arrangement where the size of the openings increases from the ED of the FR to the CN of the FR (figure 9A and [0045]-[0046] of Kim).  (In the instant case, the claimed "direction" that extends from a first side to a second side opposite the first side is considered to run from one short side to the opposing short side of the foldable display article disclosed by Kim (see figures 5A, 8B, and 9A of Kim as a shown below).)

    PNG
    media_image1.png
    299
    424
    media_image1.png
    Greyscale

Figure 5A of Kim.  The claimed "direction" extends from the left edge to the right edge of the figure.

    PNG
    media_image2.png
    377
    313
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    374
    307
    media_image3.png
    Greyscale

(left) Figure 8B of Kim.  (right) Figure 9A of Kim.  The claimed "direction" extends from the top edge to the bottom edge of both figures.
 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the opening pattern of the foldable display of Kim with plurality of grooves of the flexible display disclosed by Liu in order to have --at least one dimension of a first groove of the plurality of grooves, which has a larger distance from the first side in the direction, is larger than at least one dimension of a second groove of the plurality of grooves which is different from the first groove and has a smaller distance from the first side in the direction--.  One of ordinary skill in the art would have been motivated to have combined the opening pattern of the foldable display of Kim with plurality of grooves of the flexible display disclosed by Liu; from the stand-point of increasing the elastic recovery energy of a folding region to reduce recovery time and reducing damage to the display due to repeated folding and unfolding ([0001], [0022], and [0025] of Kim).
Regarding Claim 2:  Liu in view of Kim discloses that the plurality of grooves comprise at least one row of grooves (figures 5A, 8B and 9A of Kim).
Regarding Claim 3:  Liu in view of Kim discloses that the plurality of grooves further comprises at least one column of grooves intersecting the at least one row of grooves (figures 5A, 8B and 9A of Kim).
Regarding Claim 5:  Liu in view of Kim discloses that the display units (ref. #541)  are arranged in an array, and wherein the positions of the grooves correspond to regions located between the display units (figures 5, 6, [0034]-[0038] of Liu, wherein the last two grooves reside at regions parallel to data lines (ref. #543), between the pixels (ref. #541); figures 5A, 8B, and 9A of Kim).
Regarding Claim 6:  Liu in view of Kim discloses that a shape of the grooves can comprise a rectangle, a circle, or a diamond ([0037] of Liu; [0031] of Kim).
Regarding Claim 7:  Liu in view of Kim discloses that a material of the protective film comprises polyethylene terephthalate ([0030] of Liu; [0092] of Kim).
Regarding Claim 8:  Liu in view of Kim discloses that the protective film is located on a side of the flexible substrate where the display units are not formed (figure 2 of Liu).
Regarding Claim 9:  Liu in view of Kim discloses that a direction of the row is parallel to the direction extending from the first side of the flexible substrate to the second side of the flexible substrate opposite to the first side (figures 5A, 8B, and 9A of Kim).
Regarding Claim 10:  Liu in view of Kim discloses that a number of the grooves in the protective film gradually increases in the direction extending from the first side of the flexible substrate to the second side of the flexible substrate opposite to the first side (figure 8B and [0044] of Kim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781